Name: Commission Regulation (EC) No 1805/98 of 19 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities20. 8. 98 L 233/3 COMMISSION REGULATION (EC) No 1805/98 of 19 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 20. 8. 98L 233/4 ANNEX to the Commission Regulation of 19 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 56,6 999 56,6 0709 90 70 052 27,3 999 27,3 0805 30 10 382 59,4 388 70,1 524 55,9 528 64,5 999 62,5 0806 10 10 052 88,3 600 62,5 624 152,5 999 101,1 0808 10 20, 0808 10 50, 0808 10 90 388 62,0 400 74,9 508 97,0 512 64,2 524 81,9 528 81,6 804 83,1 999 77,8 0808 20 50 052 92,6 388 53,2 528 106,0 999 83,9 0809 30 10, 0809 30 90 052 116,2 400 124,4 999 120,3 0809 40 05 052 73,9 060 59,9 064 67,2 066 70,9 093 65,9 624 191,4 999 88,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.